Citation Nr: 1439288	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  At the hearing, the Veteran was granted a 60 day abeyance period for submission of additional evidence with a waiver of RO initial consideration.  Such evidence has been received.

The issue of service connection for bilateral hearing loss on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that a hearing loss disability was not shown.

2.  Evidence received since the November 2005 rating decision suggests that the Veteran has a bilateral hearing loss disability which may be related to his service; relates to an unestablished fact necessary to substantiate this claim; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed October 2004 rating decision continued a denial of service connection for tinnitus based essentially on a finding that such is unrelated to the Veteran's service. 

4.  Evidence received since the October 2004 rating decision indicates that the Veteran's tinnitus may be related to his service; relates to an unestablished fact necessary to substantiate this claim; and raises a reasonable possibility of substantiating such claim.

5.  The Veteran's tinnitus is reasonably shown to be related to his exposure to noise trauma in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  38 U.S.C.A.    §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claims.  However, inasmuch as this decision reopens his claims for service connection for bilateral hearing loss and tinnitus and grants the claim for service connection for tinnitus on the merits, there is no need to belabor the impact of the VCAA on the matter, as any VCAA- mandated duty omission is harmless.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2013, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, particularly a nexus to service, and evidence that could assist the Veteran in substantiating those claims.  A deficiency in the conduct of the hearing has not been alleged.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

New and Material Evidence

A November 2005 rating decision denied the Veteran service connection for bilateral hearing loss disability based essentially on a finding that such disability was not shown.  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

A January 2004 rating decision denied the Veteran service connection for tinnitus based essentially on a finding that such disability was unrelated to his service.  He submitted a claim to reopen in February 2004.  An October 2004 rating decision confirmed and continued the denial of service connection for tinnitus.  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence received since the October 2004 and November 2005 rating decisions includes a June 2013 audiological evaluation and opinion by the Veteran's private physician, suggesting that the Veteran has hearing loss and tinnitus which are related to his service.  This evidence was not part of the record in 2004 and 2005, and is new.  As it addresses whether the Veteran has bilateral hearing loss and tinnitus that may be related to service, it pertains to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus.  Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  De novo consideration of the claims is addressed below.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service personnel records show that he was awarded a Combat Infantryman Badge, an Air Medal and a Bronze Star.  It is therefore established that he served in combat and that he was exposed to noise trauma in service, and he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  His exposure to noise trauma in service is conceded.

On November 2003 VA audiological examination, the Veteran reported bilateral, constant tinnitus since 1980.  The examiner opined that the tinnitus was less likely than not related to service because it has been noted only since about 1980, which is ten years following his separation from the military.

In May 2009, the Veteran reported ringing in his ears.  The assessment was tinnitus.  In July 2009, the Veteran again complained of ringing in his ears.  March and July 2010 private treatment records noted diagnoses of tinnitus.  At the May 2013 hearing, the Veteran claimed that his tinnitus is related to his exposure to noise in service.

In June 2013, the Veteran's private physician evaluated his ears and hearing and noted an assessment of subjective tinnitus.  In a statement submitted for the record, the physician indicated that the Veteran has mild to moderate sensorineural hearing loss and that his tinnitus is likely secondary to this hearing loss and will never go away.  The physician indicated that there is a "very good chance of [it] being related to high intensity noise exposure while in the service."

As the Veteran served in combat (and his exposure to noise in service is not in dispute) and the evidence shows a diagnosis of tinnitus (as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002)), what remains necessary for him to establish service connection for such disability is competent evidence of a nexus to service.  There is both positive and negative evidence in this regard.  
Against the Veteran's claim is the November 2003 VA examiner's opinion that his tinnitus is less likely related to service because it was not noted until about 1980, which is ten years following his separation from service.  Supporting the claim is the June 2013 opinion of his private physician that it is probable that the tinnitus is related to exposure to high intensity noise in service.  Of these, the Board finds the June 2013 private physician's opinion more probative.  It is by the Veteran's treating provider who reviewed his medical history, and noted his exposure to high levels of noise in service.  Although the November 2003 VA examiner found to the contrary, that examiner does not appear to have considered that the Veteran served in combat and that his exposure to noise is not in dispute.  

In summary, the Board finds that the record shows that the Veteran served in combat and was exposed to combat noises in service, has a diagnosis of tinnitus, and that competent evidence  relates the tinnitus to the  noise trauma in service.  Resolving any remaining reasonable doubt in favor of the Veteran (as required), the Board finds that the criteria for establishing service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is required for de novo consideration of the matter of service connection for bilateral hearing loss.  In this regard, private evidence now associated with the record suggests that the Veteran has a hearing loss disability that is related to noise exposure in service.  As it is unclear whether the Veteran actually has a hearing loss disability (as defined in 38 C.F.R. § 3.385) and if so, whether such is related to his service, the Board finds that a VA audiological evaluation to secure a further opinion is necessary.

The case is REMANDED for the following:
1.  Secure for the record copies of complete updated clinical records of any VA or private evaluations or treatment the Veteran has received for hearing loss.

2.  Thereafter, arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether he has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so, the nature and likely etiology of such.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a)  Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?  If not, please reconcile the finding with the audiometry in the record suggesting otherwise.   

(b)  If a hearing loss disability is found, please opine whether such disability is at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include as due to exposure to combat noise therein?

The examiner must explain the rationale for all opinions.  

3.  Then review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


